Name: Commission Regulation (EEC) No 1962/82 of 19 July 1982 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 82 Official Journal of the European Communities No L 212/43 COMMISSION REGULATION (EEC) No 1962/82 of 19 July 1982 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1982 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1982, the qualities and buying-in prices for products which may be bought in by the intervention agencies are fixed in the said Annex.' 2. The Annex is replaced by the Annex to this Regu ­ lation . Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 95/82 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (3) lays down the qualities and buying-in prices for products which could be bought in by inter ­ vention agencies during the period 3 November to 15 December 1980 ; whereas no buying-in price has been fixed for the 1981 /82 marketing year because of the market situation ; whereas, on the other hand, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1982 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regu ­ lation (EEC) No 2755/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1982. This Regulation shall be binding in its States . entirety and directly applicable in all Member Done at Brussels , 19 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980 , p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22. (3) OJ No L 284, 29 . 10 . 1980, p . 33 . No L 212/44 Official Journal of the European Communities 21 . 7. 82 ANNEX Intervention buying-in prices FRANCE : AGNEAUX (ECU/100 kg green rate) Quality (') U 3 (couvert) * R3 (couvert) O 3 (couvert) U 4 (gras) R 4 (gras) Period from 15 to 18 July 1982 396-247 385-594 360-893 339-594 325-552 Week commencing : 19 July 1982 392-050 381-559 357-026 336-043 322-001 26 July 1982 387-370 377-040 352-829 332-008 318-289 2 August 1982 383-012 372-843 348-794 328-296 314-576 9 August 1982 378-654 368-647 344-920 324-583 311-026 16 August 1982 372-198 362-191 338-948 319-096 305-699 23 August 1982 368-163 358-317 335-398 315-706 302-471 30 August 1982 363-643 353-959 331-201 311-833 298-759 6 September 1982 360-092 350-408 327-973 308-604 295-854 13 September 1982 356-864 347-341 324-906 305-861 293-110 20 September 1982 354-282 344-759 322-647 303-762 291-011 27 September 1982 353-636 344-113 322-001 303-118 290-527 4 October 1982 352-345 342-822 320-871 301-987 289-397 11 October 1982 351-861 342-338 320-387 301-503 288-913 18 October 1982 351-861 342-338 320-387 301-503 288-913 25 October 1982 351-861 342-338 320-387 301-503 288-913 1 November 1982 353-152 343-791 321-678 302-794 290-204 8 November 1982 355-412 345-889 323-615 304-569 291-980 15 November 1982 357-510 347-987 325-713 306-506 293-755 22 November 1982 359-931 350-247 327-812 308-443 295-692 29 November 1982 362-375 352-991 330-233 310-864 297-952 6 December 1982 366-226 356-380 333-622 313-931 300-857 Period from 13 to 15 December 1982 370-906 360-899 337-657 317-804 304-569 (') Within the meaning of point F of Annex III to Regulation (EEC) No 2657/80, as last amended by Regulation (EEC) No 1236/82.